Exhibit 10.3

 

 

CWI RALEIGH HOTEL, LLC

c/o Watermark Capital Partners, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, Illinois

 

June 19, 2013

 

Noble Raleigh Associates, LLC

c/o Noble Investment Group, LLC

2000 Monarch Tower

3424 Peachtree Road

Atlanta, GA 30326

Attention:  Mark K. Rafuse

 

Morris, Manning & Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, N.E.

Atlanta, GA 30326

Attention:  G. Brian Butler, Esq.

 

Re:                        Purchase and Sale Agreement dated May 29, 2013, by
and between Noble Raleigh Associates, LLC, a Georgia limited liability company
(“Seller”), and CWI Raleigh Hotel, LLC, a Delaware limited liability company
(“Purchaser”) as amended by that certain First Amendment to Purchase and Sale
Agreement dated June 3, 2013 (collectively, the “Agreement”) relating to the
hotel currently known as The Raleigh Marriott City Center Hotel and Conference
Center

 

Gentlemen:

 

This letter agreement (this “Letter Agreement”) is entered into to confirm the
agreement of the Parties concerning certain matters relating to the New Hotel
Franchise and Starbucks License Approval. All capitalized terms not expressly
defined in this Letter Agreement shall have the meanings given such terms in the
Agreement.

 

The Parties hereby agree as follows:

 

1.         New Hotel Franchise. The second sentence of Section 8.9.1(a) of the
Agreement is hereby amended by deleting therefrom the phrase “(but in no event
later than June 19, 2013)” and inserting in place thereof the phrase “(but in no
event later than June 28, 2013)”.

 

2.         No Further Modification. Except as modified hereby, the Agreement
shall remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.

 

3.         Representations and Warranties.  Seller and Purchaser each hereby
represent and warrant that it has full right, power and authority to enter into
this Letter Agreement and that


 

the person executing this Letter Agreement on behalf of Seller and Purchaser,
respectively, is duly authorized to do so.

 

4.         Counterparts; Electronic Signatures.  This Letter Agreement may be
executed in one or more counterparts, each of which shall constitute an original
and all of which when taken together shall constitute one and the same
instrument.  An executed facsimile or .pdf of this Letter Agreement may be
relied upon as having, and shall be deemed to have, the same force and effect as
an original.

 

5.         Governing Law.  This Amendment shall be governed by the laws of the
State of North Carolina, without giving effect to any principles regarding
conflict of laws.

 

(Remainder of this page intentionally left blank)

 

2


 

Please acknowledge your agreement to the terms of this Letter Agreement by
having a duly authorized person countersign this Letter Agreement on behalf of
Seller and return it to me at your earliest convenience.

 

 

Sincerely,

 

 

 

PURCHASER:

 

 

 

CWI RALEIGH HOTEL, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Michael G. Medzigian

 

 

Name:  Michael G. Medzigian

 

 

Title:    CEO and President

 


 

Agreed to and acknowledged this 19th day of June, 2013.

 

SELLER:

 

NOBLE RALEIGH ASSOCIATES, LLC,

a Georgia limited liability company

 

By:

NOBLE RALEIGH GP, LLC,

 

 

a Georgia limited liability company, its Manager

 

 

 

 

 

 

 

 

By:

/s/ James E. Conley, Jr.

 

 

 

James E. Conley, Jr., Vice President

 

 

 

 

cc:

Paul Hastings LLP

 

515 South Flower Street, 25th Floor

 

Los Angeles, CA 90071

 

Attn: Rick S. Kirkbride, Esq.

 

4